Per Curiam.

We consider that the principles involved and questions raised in this case have been well settled.
1. That the court, on motion, without the intervention of a jury, may set aside the return of a sheriff made on an execution; that the court has control over its own process, and over its own officers, and will on motion, and by the means of affidavits and otherwise, inquire into, set aside and correct their conduct, according to the right of the case. Planters’ Bank v. Scott, 5 Howard, 249; Tutt’s Adm’r v. Fulgham et al. Ib. 621.
2. That the court did not err in setting aside the return of the sheriff on the executions that they were “satisfied,” on the ground that they were false and fraudulent, and that no satisfaction had *413in fact been made, and that the returns were not made in proper time. Lewis v. Garrett, 5 Howard, 454; Ib. 419.
The defendants below demanded a trial of the subject matter of the motion by jury, which the court refused. The court might have directed an issue, if it had deemed it necessary and proper; but this was discretionary in the court, .and may be refused or granted. 5 Howard, 424.
We have examined carefully the testimony in the case, as given to the court below, and are satisfied that the court did right in setting aside the sheriff’s return.
Judgment affirmed.